Citation Nr: 0530822	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a back condition.  


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1969.  

In a November 2002 rating decision the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO) 
denied the veteran's request to reopen a claim for service 
connection for a back condition.  

The veteran was denied service connection for a back 
condition in October 1986.  In August 1987 the veteran 
submitted a statement in support of his claim stating that he 
had a back injury in service, experienced pains at various 
times, and could barely raise his right arm or lift anything 
with weight.  The Board finds that this statement, received 
by the RO within one year of issuance of the denial of 
service connection, constituted a notice of disagreement 
(NOD).  An NOD need merely express dissatisfaction with the 
AOJ decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000); 
see also Moore v. West, 13 Vet. App. 69 (1999); Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  The August 1987 statement 
expressed such dissatisfaction and the claim was placed in 
appellate status.  

The RO, however, did not issue a statement of the case (SOC) 
in response to the NOD.  Instead, the RO treated the October 
1986 rating decision as final and denied the veteran's 
numerous applications to reopen his claim for service 
connection on the basis that he had not submitted new and 
material evidence.  This defect was remedied when the RO 
issued a statement of the case in March 2004.  Manlincon v. 
West, 12 Vet. App. 238 (1999); see also Archibold v. Brown, 9 
Vet. App. 124, 130 (1996).


FINDING OF FACT

There is no competent evidence of a link between a current 
back disability and a disease or injury in active service.


CONCLUSION OF LAW

A back disability was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In August 2002, the RO sent the veteran a letter telling the 
veteran that to substantiate his claim for service connection 
it was necessary to have competent evidence of an injury or 
disease in service, a current disability, and a relationship 
between the current disability and the disease or injury in 
service.  The November 2002 rating decision told the veteran 
that his claim was being denied because he had not submitted 
evidence showing that a back disability was incurred in 
service.  These notices served to tell him what evidence was 
needed to substantiate the claim.

The October 2002 letter told him what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  He was advised to submit private 
treatment records. The notice in the rating decision that he 
had failed to submit evidence of inservice incurrance, 
coupled with advice in the August 2002 letter, served to 
inform him that he should submit relevant evidence in his 
possession.  In a statement dated in July 2002 the veteran 
reported that he had no treatment records to submit.  This 
communication demonstrated his understanding that he should 
submit relevant evidence in his possession.

The notice in this case was provided after the initial 
denial.  While VA should provide such notice prior to the 
initial denial, delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The veteran had the opportunity to have his claim 
readjudicated after the notice.  If he submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

It appears that all relevant and available evidence has been 
obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has been afforded VA examinations, but these do 
not contain opinions as to the relationship between current 
disability and service.  Because there is no competent 
evidence linking a current back disability to service, and 
the veteran has not reported a continuity of symptomatology, 
further examinations or medical opinions are not required.


Analysis

While the RO has most recently adjudicated the claim as an 
attempt to reopen a finally disallowed claim on the basis of 
new and material evidence, and the Board is adjudicating it 
on a de novo basis, the veteran is not prejudiced.  The RO 
had earlier adjudicated the claim on a de novo basis.  
Further, the veteran has consistently made arguments on the 
merits of the claim for service connection and has had the 
opportunity to submit evidence and have a hearing on the 
merits of the service connection claim.  Curry v. Brown, 7 
Vet App 59 (1994); Bernard v. Brown, 4 Vet App 384 (1993).

As the RO pointed out in its August 2002 letter, Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service insurgence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

VA and private examinations in August 1986, September 1995, 
and November 1986 document current back disabilities.  Thus, 
element (1) is satisfied.

The veteran contends that his current back condition is the 
result of an injury incurred in service when a can fell on 
his back.  While the service medical records are silent for 
complaints of or treatment for a back injury in service, the 
veteran is competent to report the history of this injury.  
Washington v. Nicholson, No. 03-1828 (U.S. Vet. App. Nov. 2, 
2005).  Thus there is evidence in support of element (2) for 
service connection.

The missing element is evidence linking the current back 
disabilities to the claimed injury in service.  A July 1974 
VA general medical examination reportedly revealed no 
abnormalities.  The August 1986 VA examination noted the 
veteran's report of an injury to his back and of pain "on 
and off."  The examination did not report whether this was a 
reference to an in-service or post-service injury (the record 
contains reports of injuries during and after service).  In 
any event the report of on again or off again pain suggests 
that there was no continuity of symptomatology. 

The report of a September 1995 examination by William 
Schwartz, D.O., contains evidence against a link between 
current back disability and the in-service injury.  First, 
the report makes no mention of the inservice injury, but 
notes only a 1995 motor vehicle accident and an accident 10 
years earlier.  The report also belies a finding of a 
continuity of symptomatology inasmuch as it reports that the 
veteran recovered completely after the first post-service 
accident.

The November 1996 VA examination records a history of in-
service back injury, and post service treatment in 1970 and 
1980, but reports no back disability between 1980 and the 
post-service injury in 1995.

The veteran's statements and VA treatment records make no 
mention of a continuity of symptomatology.  Accordingly, the 
Board must conclude that there is no competent evidence of a 
link between a current back disability and a disease or 
injury in service.  As such, the weight of the evidence is 
against the claim.  The doctrine of reasonable doubt is not 
for application, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


